DETAILED ACTION

Claims 1-20 and 25 are under consideration.
Claims 21-24 remain withdrawn.
This Official Action is Final. The claims remain unchanged.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/094423 (ERICKSON). 
Claim 1 is directed to a sweetening composition comprising rebaudioside A, rebaudioside B and rebaudioside D wherein, based on the total weight of rebaudioside A, rebaudioside B and rebaudioside D, rebaudioside A is present in an amount in the range from 85.0 to 95.0 wt-%; rebaudioside B is present in an amount in the range from 0.2 to 1.2 wt-%; and rebaudioside D is present in an amount in the range from 4.8 to 13.8 wt-%.
Claim 2 recites that wherein based on the total weight of rebaudioside A, rebaudioside B and rebaudioside D, rebaudioside A is present in an amount in the range from 86.0 to 94.3 wt-%; rebaudioside B is present in an amount in the range from 0.3 to 0.9 wt-%; and rebaudioside D is present in an amount in the range from 5.4 to 13.1 wt-%.
Claim 3 recites that based on the total weight of rebaudioside A, rebaudioside B and rebaudioside D, rebaudioside A is present in an amount in the range from 90.5 to 94.0 wt-%; rebaudioside B is present in amount in the range from 0.2 to 1.0 wt-%; and rebaudioside D is present in amount in the range from 5.8 to 8.5 wt-%.
Claim 4 recites that based on the total weight of rebaudioside A, rebaudioside B and rebaudioside D, rebaudioside A is present in an amount in the range from 90.9 to 94.4 wt-%; rebaudioside B is present in amount in the range from 0.2 to 0.5 wt-%; and rebaudioside D is present in amount in the range from 5.4 to 8.6 wt-%.
As to claims 1-4, ERICKSON teaches a sweetener composition at page 19, lines 1-10 that comprises 20 to 96 percent of rebaudioside A.  The total amount of both rebaudioside B material and rebaudioside D material in the mixture can vary. In many embodiments, the total amount of Reb B material and D material is up to about 6 weight percent based on the total weight of the glycosides. For examples, the composition may contain 1 to 4% rebaudioside B and 1 to 4% rebaudioside D.  
Thus, it would have been obvious to include rebaudioside A in the claimed amount as this amount overlaps that taught by ERICKSON. 
It would have been obvious to include rebaudioside D in amounts almost up to 6% (with lesser amounts of rebaudioside B to compensate for the larger amounts of rebaudioside D) as ERICKSON teaches that total amount of Reb B material and D material is up to about 6 weight percent based on the total weight of the glycosides.  Thus, it would have been obvious to provide rebaudioside B and rebaudioside D in the amount set forth in claims 1-4, as ERICKSON teaches overlapping amounts. 
Claim 5 recites that the composition does not contain more rebaudioside C or more rebaudioside E or more rebaudioside F or more stevioside or more dulcoside or more rubusoside or more steviolbioside or more of any other steviol glycoside different from rebaudioside A to F, stevioside, dulcoside, rubusoside and steviolbioside than rebaudioside B, or
wherein said composition contains less rebaudioside C or less rebaudioside E or less rebaudioside F or less stevioside or less dulcoside or less rubusoside or less steviolbioside or less of any other steviolglycoside different from rebaudioside A to F, stevioside, dulcoside, rubusoside and steviolbioside than rebaudioside B, or
 
wherein said composition contains less of at least two compounds selected from the group consisting of rebaudioside C, rebaudioside E, rebaudioside F, stevioside, dulcoside, rubusoside, steviolbioside and of any other steviolglycoside different from rebaudioside A to F, stevioside, dulcoside, rubusoside and steviolbioside than rebaudioside B, or
wherein said composition does not contain more of rebaudioside C, rebaudioside E, rebaudioside F, stevioside, dulcoside, rubusoside and steviolbioside and of any other steviolglycoside different from rebaudioside A to F, stevioside, dulcoside, rubusoside and steviolbioside than rebaudioside B, or
wherein said composition contains less of rebaudioside C, rebaudioside E, rebaudioside F, stevioside, dulcoside, rubusoside and steviolbioside and of any other steviolglycoside different from rebaudioside A to F, stevioside, dulcoside, rubusoside and steviolbioside than rebaudioside B.
As to claim 5, the broadest compositions, do not contain additional sweeteners (e.g., see Example 1, lines 5-15). 
Claim 6 recites that the composition is essentially free of any sweet-tasting natural carbohydrates and/or in that the composition is essentially free of any sweet-tasting sugar alcohols.
As to claim 6, ERICKSON does not teach the addition of sugar alcohols in the broadest embodiments (pg. 19, lines 1-10). 
Claim 7 recites that the composition comprises at least one natural sweet-tasting carbohydrate, a natural sweet-tasting monosaccharide or disaccharide, or at least one sweet-tasting sugar alcohol.

Claim 8 recites that the composition, based on the total weight of rebaudioside A, rebaudioside B and rebaudioside D, does not contain more than 0.1 wt.-% rebaudioside C, rebaudioside E, rebaudioside F, stevioside, dulcoside, rubusoside or steviolbioside or more of any other steviolglycoside different from rebaudioside A to F, stevioside, dulcoside, rubusoside and steviolbioside, or
wherein said composition, based on the total weight of rebaudioside A, rebaudioside B and rebaudioside D, contains less than 0.1 wt.-% rebaudioside C or less than 0.1 wt.-% rebaudioside E or less than 0.1 wt.-% rebaudioside F or less than 0.1 wt.-% stevioside or less than 0.1 wt.-% dulcoside or less than 0.1 wt.-% rubusoside or less than 0.1 wt.-% steviolbioside or less than 0.1 wt.-% of any other steviolglycoside different from rebaudioside A to F, stevioside, dulcoside, rubusoside and steviolbioside, or wherein said composition, based on the total weight of rebaudioside A, rebaudioside B and rebaudioside D, does not contain more than 0.1 wt.-% of at least two compounds selected from the group consisting of rebaudioside C, rebaudioside E, rebaudioside F, stevioside, dulcoside, rubusoside, steviolbioside and of any other steviolglycoside different from rebaudioside A to F, stevioside, dulcoside, rubusoside and steviolbioside, or wherein said composition, based on the total weight of rebaudioside A, rebaudioside B and rebaudioside D, contains less than 0.1 wt.-% of at least two compounds selected from the group consisting of rebaudioside C, rebaudioside E, rebaudioside F, stevioside, dulcoside, rubusoside, steviolbioside and of any other steviolglycoside different from rebaudioside A to F, stevioside, dulcoside, rubusoside and steviolbioside, or wherein said composition, based on the total weight of rebaudioside A, rebaudioside B and rebaudioside D, does not contain more than 0.1 wt.-% of rebaudioside C, rebaudioside E, rebaudioside F, stevioside, dulcoside, rubusoside and steviolbioside and of any other steviolglycoside different from rebaudioside A to F, stevioside, dulcoside, rubusoside and steviolbioside, or

As to claim 8, the broadest compositions, do not contain additional sweeteners (e.g., see Example 1, lines 5-15). 
Claim 25 recites a sweetening composition consisting of: rebaudioside A in an amount in the range from 85.0 to 95.0 wt-%; rebaudioside B in an amount in the range from 0.2 to 1.2 wt-%; and rebaudioside D in an amount in the range from 4.8 to 13.8 wt-%.
ERICKSON teaches a sweetener composition at page 19, lines 1-10 that comprises 20 to 96 percent of rebaudioside A.  The total amount of both rebaudioside B material and rebaudioside D material in the mixture can vary. In many embodiments, the total amount of Reb B material and D material is up to about 6 weight percent based on the total weight of the glycosides. For examples, the composition may contain 1 to 4% rebaudioside B and 1 to 4% rebaudioside D.  
Thus, it would have been obvious to include rebaudioside A in the claimed amount as this amount overlaps that taught by ERICKSON. 
It would have been obvious to include rebaudioside D in amounts almost up to 6% (with lesser amounts of rebaudioside B to compensate for the larger amounts of rebaudioside D) as ERICKSON teaches that total amount of Reb B material and D material is up to about 6 weight percent based on the total weight of the glycosides.  Thus, it would have been obvious to provide rebaudioside B and rebaudioside D in the amount set forth in claims 1-4, as ERICKSON teaches overlapping amounts. 

Claims 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ERICKSON as applied to claims 1-8 and 25 above, and further in view of United States Patent Application Publication No. 2011/0052755 (FIORENZA).
ERICKSON is cited for the reasons noted above but silent to adding the sweetener to a soda (claims 16-20) and additional ingredients that can be included in the sweetener composition (see claims 9-15) and soda. 
FIORENZA teaches a sweetener composition and adding that sweetener composition to soda [0091]. The sweetener includes rebaudiosides and other ingredients [0026].
Claim 9 depends on claim 7 and recites that the sweet-tasting natural monosaccharide is fructose, glucose, mannose, rhamnose, xylose, tagatose, and galactose, or a mixture thereof, or wherein the sweet-tasting natural disaccharide is sucrose, lactose, maltose or a mixture thereof, or wherein the sweet-tasting sugar alcohol is erythritol, glycerol, lactitol, maltitol, mannitol, sorbitol, xylitol, galactitol or a mixture thereof.
Paragraph [0047] of FIORENZA teaches that additional sweeteners such as fructose can be used. These sweeteners enhance sweetness and mask off-flavors [0047]-[0049]. 
It would have been obvious to add fructose to ERICKSON to enhance sweetness and mask off-flavors. 
Claim 10 recites comprising at least one thickening agent and/or at least one organic acid, or a salt thereof and/or at least one inorganic acid, or a salt thereof.
Claim 11 depends on claim 10 and recites that the thickening agent is starch, starch-based thickeners, xanthan, pectin, agar agar, carrageenan, alginic acid and locust bean gum or a mixture thereof, and/or wherein the organic acid is citric acid, malic acid, tartaric acid, fumaric acid, gluconic acid, lactic acid, glycolic acid, mandelic acid, oxalic acid, salicylic acid or a mixture thereof, or wherein the inorganic acid is phosphoric acid.

Thus, it would have been obvious to add a thickener such as xanthan gum to thicken the viscosity of the composition to which the sweeter is added. 
Claim 12 recites that the composition comprises one or more flavoring ingredients selected from the group consisting of galangal, cocoa, cinnamon, lemon, lemon juice concentrate, coca leaf, orange, orange oil, corn mint, pine, cardamom, mace, clove, lime, lime oil, nutmeg, nutmeg oil, mustard seeds, mustard seed oil, caramel, rosemary, pepper, honey, ginger, vanilla, licorice, licorice extract, cola nut, and cola nut extract.  
FIORENZA teaches that flavors such as vanilla and cocoa can be added [0191].
It would have been obvious to add vanilla and cocoa to ERICKON to flavor a composition. 
Claim 13 recites that one or more artificial sweeteners selected from the group consisting of aspartame, sucralose, neotame, alitame, glucin, acesulfame potassium, cyclamate, and saccharine.
FIORENZA teaches that aspartame can be added [0061]. 
It would have been obvious to add aspartame to ERICKSON to enhance the sweetness of the product. 
Claim 14 recites that the composition comprises one and more ingredients selected from the group consisting of sodium citrate, glucoronolactone, inositol, and at least one vitamin selected from the group consisting of niacin, pantothenic acid, vitamin B6, vitamin B12, and riboflavin, caustic caramel, caustic sulfite caramel, ammonia caramel, sulfite ammonia caramel, and ascorbic acid. 
FIORENZA teaches that sodium citrate can be added as a buffering agent [00251] and vitamins such as vitamin B6 as a nutritional supplement. The frozen beverage composition can contain a buffering salt, which aids in lowering the freezing point of the beverage composition and to maintain the "slushy" texture. Suitable buffering salts include sodium, potassium, and calcium salts of citric acid or 
Thus, it would have been obvious to one skilled in the art to add sodium citrate to ERICKSON to provide a frozen drink.  It would have been obvious to add vitamins to ERICKSON to increase the nutritional value of the composition. 
Claim 15 recites that the composition comprises taurine and/or caffeine.
FIORENZA teaches that caffeine can be added [0157]-[0158] as an active ingredient. 
It would have been obvious to add caffeine to ERICKSON to provide an active ingredient.  
Claim 16 recites a beverage comprising the sweetening composition according to claim 1.
FIORENZA teaches that the sweetener can be added to a soda [0091].
It would have been obvious to add the sweetener of ERICKSON to a soda to enhance the sweetness of the product. 
Claim 17 depends on claim 16 and recites that wherein rebaudioside A, B and D in combination are present in the beverage in a concentration in the range from 0.01 to 1.0 g/1.
Claim 18 depends on claim 16 and further recites comprising one or more sweet-tasting natural carbohydrates and sweet-tasting sugar alcohols, which are present in combination in the beverage in a concentration not above 40 g/1.
As to claims 17-18, the stevia (i.e., rebaudiosides) sweetener is added in amount of at least 0.01%.  However, it would have been obvious to vary the amount of sweeteners based on the desired level of sweetness. 
Claim 19 recites that the beverage is a soft drink, a cola-flavored or cola-flavored-type soft drink, or an energy drink. 
Claim 20 depends on claim 19 and recites that the beverage is carbonated. 

FIORENZA teaches that the sweetener can be added to a carbonated beverage [0091]. 
As to claims 19-20, it would have been obvious to add the sweetening composition of ERICKSON to soda, as FIORENZA teaches that sweeteners that include rebaudiosides are appropriate sweeteners for such products.  

Response to Arguments
Applicant's arguments filed November 16, 2020 have been fully considered but they are not persuasive. 
Claim 1 is directed to a sweetening composition comprising rebaudioside A in an amount in the range from 85.0 to 95.0 wt-%; rebaudioside B in an amount in the range from 0.2 to 1.2 wt-%; and rebaudioside D in an amount in the range from 4.8 to 13.8 wt-%, all based on the total amount of rebaudiosides A, B and D.   The applicant argues that the claimed sweetening composition has “carefully calibrated and balanced respective amounts” of rebaudiosides A, B and D, which amounts are “critical” for improving the sweetening profile and for reducing bitterness as well as licorice aftertaste.   In support of this positon the applicant cites to applicant’s response submitted on January 13, 2020, and the accompanying Rule 1.132 Declaration.  In particular, it is argued that the claimed sweetening composition is not obvious because (1) Erickson fails to teach a well-balanced amounts of rebaudiosides A, B and D, teaching instead enriching one type of rebaudioside (e.g., rebaudioside A or Reb A) while removing others as impurities; (2) even assuming that the glycoside mixtures have overlapping amounts with the claimed amounts of rebaudiosides B and D (i.e., Reb B and Reb D), there is no motivation to adjust them in a manner that could arrive at the claimed amounts because the sole purpose of purification is to minimize the amounts of Reb B and Reb D; and (3) Applicant has demonstrated by empirical evidence that the claimed sweetening composition has unexpected properties over known 
	As to the first allegation, it is respectfully submitted that applicant does not take into consideration the entire teachings of ERICKSON consideration. The applicant argues that ERICKSON is interested in purifying rebaudioside A and even suggests that ERICKSON treats rebausiosides B and D as impurities.  However, pg. 1 of ERICKSON clearly states that the ingredients can be used in mixtures and combinations:

    PNG
    media_image1.png
    230
    723
    media_image1.png
    Greyscale

Moreover, ERICKSON teaches a sweetener composition at page 19, lines 1-10 that comprises 20 to 96 percent of rebaudioside A. The total amount of both rebaudioside B material and rebaudioside D material in the mixture can vary. In many embodiments, the total amount of Reb B material and D material is up to about 6 weight percent based on the total weight of the glycosides. For examples, the composition may contain 1 to 4% rebaudioside B and 1 to 4% rebaudioside D.  ERICKOSON provides the following at page 19:

    PNG
    media_image2.png
    349
    656
    media_image2.png
    Greyscale

In addition, it is argued that Erickson teaches selecting glycoside mixtures having “a larger percentage of’ Reb A and removing impurities such as rebaudiosides B and D. See, page 10, lines 10-13, and page 18, lines 33 and 34.  However, as shown as above, ERICKSON does contemplate mixtures.  While ERICKOSN does teach ways on how to isolate the rebaudisode compounds, this does not reflect the overall teachings of ERICKSON.  
It is the Examiner’s positon the passage at page 19 and others render obvious the claimed invention. 
Contrary to applicant’s assertions that Erickson only teaches purifying rebaudioside A, the applicant next states that Erickson teaches a great number of various mixtures containing rebaudiosides A, B and D, both as a starting material and as a purified product but that none none of these mixtures can be used as a pointer towards the claimed sweetening composition which has to comprise 85.0 to 95.0 wt-% Reb A, 0.2 to 1.2 wt-% Reb B, and 4.8 to 13.8 wt.-% Reb D. 
However, ERICKSON teaches at page 19, lines 1-10 that comprises 20 to 96 percent of rebaudioside A. The total amount of both rebaudioside B material and rebaudioside D material in the 
ERICKSON					Claimed Amounts
rebaudioside A – 20-95%			85-95%
rebaudioside B – 1-4%			0.2 to 1.2%			
rebaudioside D –  1-4%			4.8 to 13.8%	
One also must still take into consideration ERICKSON’s teaching that the composition can contain up to 6% of rebaudiosides B and D. It would have been obvious to vary the amounts of Rebaudioside B and D based on ERICKSON’s guidance as long as they did not exceed 6%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re 
As to the second allegation, the applicant argues that Erickson does not teach or suggest any guidance to “vary” the relative amounts of rebaudiosides A, B and D other than minimizing what are considered as impurities. This is not true.  As established above, ERICKSON teaches ranges for each of the compounds with Examples in varying amounts.  It cannot be said that one skilled in the art would look at ERICKSON and not think the compounds could be varied to obtain different sweetness profiles.
Moreover, at the bottom of page 1 ERICKSON teaches that Rebaudioside A (Reb A) is a sweet tasting glycoside component of Stevia, having roughly 250-450 times the sweetness of sucrose. Rebaudioside A is desirable for use in non-caloric sweeteners because of its favorable sweetness profile, regulatory approvals, customer acceptance, and minimal bitter aftertaste. Rebaudioside B (Reb B) and D (Reb D) also are sweet tasting glycoside components of Stevia that are of interest for their sweetness characteristics.
Thus, ERICKSON does recognizes that rebaudiosides are beneficial in that they provide a “favorable sweetness profile” and “minimal bitter aftertaste”. One skilled in the art would have used these ingredients to obtain these properties. 
	As to the third allegation, the applicant argues that the claimed sweetening composition exhibits a reduced licorice aftertaste, which can be attributed to the well-balanced rebaudiosides A, B and D (especially Reb B) of the sweetening composition of present claim 1.  The applicant cites to the Rule 1.132 Declaration by Josef Nachbagauer submitted on January 13, 2020 in support of this position.   In particular, the rebaudiosides A, B and D are restricted to well-calibrated amounts, including the upper limit of Rebaudioside A (95%) and the tightly constrained amounts of Rebaudioside B (0.2-1.2%) and Rebaudioside D (4.8-13.8%).

It must also be noted that the declaration refers to the undesirable licorice aftertaste as “bitter”.  While ERICKSON does not specifically address a licorice aftertaste, ERICKSON does teach that Rebaudioside A (Reb A) is a sweet tasting glycoside component of Stevia, having roughly 250-450 times the sweetness of sucrose. Rebaudioside A is desirable for use in non-caloric sweeteners because of its favorable sweetness profile, regulatory approvals, customer acceptance, and minimal bitter aftertaste. Rebaudioside B (Reb B) and D (Reb D) also are sweet tasting glycoside components of Stevia that are of interest for their sweetness characteristics. Thus, ERICKSON does address the need to limit bitterness.  In this regard, it cannot be said that the results of the Declaration are unexpected, as ERICKSON does recognizes that rebaudiosides are beneficial in that they provide a “favorable sweetness profile” and “minimal bitter aftertaste”. One skilled in the art would have used these ingredients to obtain these properties. 
The applicant does argue that it has been demonstrated with the tests outlined in the second Declaration of Josef Nachbagauer that the property of a licorice aftertaste was perceived differently 
However, this only because the Declaration reports the result of a study that specifically asks those in the study to comment on licorice and there is no direct comparison to the composition of ERICKOSN. In this regard, it is noted that only 5 out of 21 samples in Table 1 have amounts of rebaudioside B greater than 1 (i.e., samples 15, 17, 18, 20 and 21).  However, those samples also include significantly larger amounts of Rebaudioside D (i.e.,  13.31% or greater), whereas ERICKSON seeks to keep the total amount of rebaudiosides to 6%. It cannot be said that the Declaration provides a proper comparison to ERICKSON. 
The applicant also argues that the claimed range of rebaudioside B (“0.2 -1.2%”) not only is highly constrained, but is critical for exhibiting the reduced licorice aftertaste. As outlined in the second Declaration on October 3, 2018, both test samples which had a concentration of Reb B being close to the recited range of 0.2 - 1.2% (CB 2: 0%; CB 4: 5%), furnished a marked difference in the perception of licorice aftertaste in the sensory trial. This allegedly by applicant to prove that the constrained range of rebaudioside B is a critical factor leading to the unexpected result.
However, as noted above, the declaration addresses the difference between the present invention and CARLSON, not ERICKSON.  Moreover, ERICKSON teaches a ranges for rebaudioside B that overlaps the claimed amount. 
 ERICKSON					Claimed Amounts
rebaudioside B – 1-4%			0.2 to 12%			
As to the rejection relying on FIORENZE and ERICKSON, It is argued that Fiorenze does not address the deficiencies of Erickson. 
However, ERICKSON is proper for the reasons noted above. 

However, both references are directed to sweeteners and acknowledge that sweetneres can be useed in combination with other sweeteners to obtain desirable flavor profiles.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). ** 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799